SUPPLEMENT DATED JANUARY 26, 2010 TO PROSPECTUS DATED AUGUST 28, 2009 SUN PROTECTOR VARIABLE UNIVERSAL LIFE INSURANCE AND TO PROSPECTUS DATED MAY 1, 2009 FOR SUN EXECUTIVE VARIABLE UNIVERSAL LIFE INSURANCE ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT D This supplement contains information about the Van Kampen Life Investment Trust Comstock Portfolio, Universal Institutional Funds, Inc. - Equity and Income Portfolio and Universal Institutional Funds, Inc. - U.S. Mid Cap Value Portfolio. On October 19, 2009, Morgan Stanley announced that it has reached a definitive agreement to sell most of its retail asset management business to Invesco Ltd. (“Invesco”). The transaction (“Transaction”) affects the part of the asset management business that advises funds, including the Van Kampen Life Investment Trust Comstock Portfolio, Universal Institutional Funds, Inc. - Equity and Income Portfolio, and Universal Institutional Funds, Inc. - U.S. Mid Cap Value Portfolio (the “Portfolios”). The Transaction is subject to certain approvals and other conditions to closing, and is currently expected to close in mid-2010.
